Citation Nr: 0510648	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from December 1941 to January 
1943 and from October 1944 to February 1946.  He was a 
prisoner of war (POW) from May 11, 1942, to January 13, 1943.  
He died in March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The appellant appeared at hearing before a local 
hearing officer at the RO in January 2004.  

Rating decisions in July and December 1999 denied entitlement 
to service connection for the cause of the veteran's death.  
In connection with the current appeal, the RO has addressed 
the issue under the new and material evidence analysis on the 
basis that the prior decisions are final.  See generally 38 
U.S.C.A. §§ 7105, 5108 (West 2002).  

As hereinafter more particularly set forth, certain 
regulatory provisions pertaining to presumptive service 
connection for former prisoners of war were amended during 
the course of this appeal.  68 Fed. Reg. 42602-42603 (July 
18, 2003) (to be codified at 38 C.F.R. § 3.309(c).  
Preliminary review of the claims file suggests that the 
veteran may have suffered from one of the disorders added 
under the presumptive provisions for former prisoners of war.  
The Board therefore believes that the current claim and 
appeal are being advanced pursuant to liberalizing changes in 
laws and regulations and thus fall outside of the requirement 
for new and material evidence.  The appellant's claim and 
appeal should be considered on the merits.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 1 F.3d 368 
(Fed. Cir. 1994).




REMAND

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended to include cirrhosis of 
the liver.  68 Fed. Reg. 42602-42603 (July 18, 2003) (to be 
codified at 38 C.F.R. § 3.309(c).  

The veteran's death certificate lists the immediate cause of 
death as cardiopulmonary arrest secondary to organ failure.  
The antecedent causes of death were sepsis, pneumonia, 
secondary to toxic hepatitis with hepatic encephalopathy.  
The underlying cause was listed as UGIB secondary to 
esophageal varices.  Other significant cause was 
gastroduodenitis.  Also of record was an April 1976 
hospitalization report showing treatment for a bulbar ulcer, 
URTI, and an intestinal parasitism; and the results of a 
chest x-ray performed in November 1993 revealing cardiomegaly 
and an atheromatous aorta.  

Also of record are treatment records of the veteran's period 
of final hospitalization in March 1995.  Although not clearly 
legible, certain records appear to refer to hepatic 
encephalopathy secondary to acute viral hepatitis and liver 
cirrhosis.  The Board believes additional development of the 
medical evidence is necessary to ascertain whether or not the 
veteran suffered from liver cirrhosis and, if so, whether it 
played any part in his death. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should request that a VA 
examiner review the entire claims folder 
and provide a detailed medical opinion 
addressing the relationship, if any, 
between any liver cirrhosis and the 
veteran's death in March 1995. 

2.  After completion of the above, the RO 
should review the expanded record under a 
de novo merits analysis with 
consideration given to changes in the 
provisions of 38 C.F.R. § 3.309 
pertaining to former prisoners of war.  
If the claim remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


